DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 12/11/2020 are acknowledged.  Claims 1, 5, 10-13, 17 and 26-27 are amended (no new matter); claims 6 and 16 are canceled; claims 1-5, 7-15 and 17-31 are pending; claims 10-15, 17 and 22-31 are withdrawn; claims 1-5, 7-9 and 18-21 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 12/11/2020 has been considered by the examiner.

Claim Objections
Claims 1, 8-9 and 21 are objected to because of the following informalities:  
Claim 1 at line 5 recites “1M”.  A space should be between the numerical value and the unit (i.e. “1 M”).  Appropriate correction is required.
Claim 8 at line 2 recites “of> 2 mm”.  The greater than symbol (>) should be part of the numerical value not next to “of” (i.e. “of >2 mm”).  Appropriate correction is required.
Claim 9 at line 2 recites “of≥ 3 mm”.  The greater than or equal to symbol (≥) should be part of the numerical value not next to “of” (i.e. “of ≥3 mm”).  Appropriate correction is required.
Claim 21 recites the term “proteinaseK” in line 2 which should be “proteinase K” (i.e. a space is missing).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions which are capable of disrupting a sample of solid tissue wherein the composition comprises proprietary Qiagen solutions AVE, VXL, DX and/or ATL (for which the identity and concentration of any chaotrope is not disclosed) along with Proteinase K, RNase and disrupting particles, does not reasonably provide enablement for compositions which are capable of disrupting a sample of solid tissue wherein the composition comprises essentially no chaotropic agent (guanidinium hydrochloride at 0 M; the limitation of claim 1 drawn to “guanidinium hydrochloride in a total concentration equal to or less than 1 M” is satisfied with no guanidinium hydrochloride (i.e. 0 M)).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
et al., WO 2011/144304 (Foreign patent document cite N, PTO-892, 11/12/2019; herein “Klein”) which comprise disrupting particles, protease for enzymatic lysis, no alcohol and 0.2 M – 8 M guanidinium hydrochloride (pp. 3-4, spanning ¶; p. 32, ¶2; p. 34, ¶2; ll. 14-15); however, no known prior art teaches tissue solubilizing compositions comprising guanidinium hydrochloride at concentrations less than 0.2 M.  The chemical and physiological arts are generally considered to be unpredictable (MPEP 2164.03), and the state of the prior art, the nature of the invention, the level of one of ordinary skill and the breadth of the claims in combination with the unpredictable nature of the chemical and physiological arts indicate that a person of ordinary skill in the art before the effective filing date of the claimed invention would require guidance from the inventors or working examples to be able to produce compositions effective at disrupting a sample of solid tissue with less than 0.2 M guanidinium hydrochloride without undue experimentation.
All of the working examples in the specification use proprietary Qiagen solutions labeled AVE, VXL, DX and ATL for which none of the ingredients or concentrations of the ingredients are disclosed; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would be required to practice undue experimentation to be able to produce compositions effective at disrupting a sample of solid tissue with less than 0.2 M guanidinium hydrochloride.

Thus, the disclosure is not enabling for producing compositions which are capable of disrupting a sample of solid tissue commensurate with the scope of the claims (especially wherein the concentration of guanidinium hydrochloride is <0.2 M); hence, claim 1 is rejected for failing to be enabled commensurate in scope with the claim.  Claims 2-5, 7-9 and 18-21 do not limit the scope of the claims commensurate with the enablement provided by the disclosure; hence, claims 2-5, 7-9 and 18-21 are also rejected for failing to be enabled commensurate in scope with the claims.

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 7, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klein et al., WO 2011/144304 (Foreign patent document cite N, PTO-892, 11/12/2019; herein “Klein”; NOTE: the reference was referred to in prior prosecution as Boos et al.; however, identification by referring to the first listed inventor, i.e. Klein, is more appropriate; hence, the reference is identified as “Klein” herein).
Klein teaches compositions for lysing (disrupting) bodily samples (Abst.) wherein the bodily sample can be solid tissue samples such as human bodily tissue or lung biopsy (i.e. a sample of solid tissue) (p. 20, ¶2 – p. 21, ¶2) wherein the composition comprises at least one chaotropic agent, at least one reducing agent, at least one proteolytic enzyme and beads (pp. 3-4, spanning ¶; p. 32, ¶2) wherein the chaotropic agent is most preferably guanidinium hydrochloride which can be at a concentration of 0.2 – 1M (p. 34, ¶2; ll. 14-15: “For example, the at least one chaotropic agent, preferably guanidinium hydrochloride, may be present in a concentration of 0.2 M, 0.5 M, 0.8 M, 1.0 M,...”), wherein the at least one proteolytic enzyme (enzyme for enzymatic lysis) is preferably proteinase K (p. 35, ¶3), wherein the beads (solid disrupting particles) are 0.2 – 2 mm is size (p. 13, ¶2), wherein the lysis composition comprises a lysis buffer, such as Tris, to control the pH of the composition (p. 36, ¶3) and wherein the lysis 
The instant claims are drawn to compositions not to methods.  The preamble (“A composition for disrupting a sample of solid tissue”) does not recite any limitations to the structure of the composition but is merely a recitation of an intended use; hence, the preamble is not considered a limitation and is of no significance to claim construction (“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”, MPEP 2111.02 (II)).  Compositions are defined by their constitution, not by an intended use or application.
Klein teaches that the lysis composition can comprise non-ionic surfactants such as sarkosyl (pp. 24-25, spanning ¶) anticipating claim 19.
Klein teaches that the lysis composition can comprise caspase (p. 13, ¶1) which would constitute at least one additional enzyme other than the enzyme for enzymatic lysis because caspases are involved in regulation of apoptosis not in the lysis of tissue, anticipating claim 3.
It is believed that Klein anticipates claims 1-5, 7, 18-19 and 21 because Klein teaches all the limitations of the compositions within the four corners of the document.  Claims 1-5, 7, 18-19 and 21 are alternatively rejected under 35 U.S.C. 103 because it would be obvious to combine the different components (chaotropic agents, reducing agents, proteolytic enzymes and particles) recited in Klein to form tissue disruption prima facie obvious over the disclosure of Klein.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-7, 18-19 and 21 under 35 U.S.C. § 102(a)(1)/102(a)(2) or alternatively under 35 U.S.C. §103 over Klein (WO 2011/144304, identified in prior prosecution as “Boos”, i.e. the senior inventor.  The first listed inventor is a more appropriate designation; hence, WO 2011/144304 is referred to as “Klein” herein), Applicants’ allege A) that Klein does not teach or suggest compositions comprising ≤ 1M guanidinium hydrochloride (pp. 8-12), B) that Klein does not teach disrupting a sample of solid tissue (pp. 12-15), and C) that because Klein pursued method claims drawn to highly viscous samples in patent application prosecution in the United States, Klein’s intended use for the compositions was drawn to lysis of highly viscous samples rather than solid samples (pp. 15-16).
Firstly, it must be emphasized that the claims are drawn to a composition not a method of use of the composition.  Intended use recitations in the preamble of composition claims which do not provide structural limitations to the compositions but only set forth intended uses do not limit the composition (MPEP 2111.02 (II)).  In the instant case, the preamble of the independent claim (“A composition for disrupting a 
Likewise, there is no requirement for the intended use to be taught by the prior art which teaches the compositions because merely recognizing additional advantages or latent properties present in the prior art does not rebut a finding of anticipation or obviousness (MPEP 2145 II.) 
“Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.)”

The recitation of an additional advantage (e.g. solubilization of a solid tissue sample) of a prior art composition does not lend patentability to an otherwise unpatentable invention (i.e. a composition anticipated or obvious over the prior art).  
The compositions taught by Klein anticipate all of the compositional limitations of the claimed composition and could be employed in the recited intended uses regardless of whether Klein teaches the intended use methods or not.  Hence, the allegation that Klein does not teach the intended use methods is moot because the claims are drawn to compositions not methods and the compositions anticipated by Klein would be suitable for the recited intended uses regardless of whether Klein taught the intended use methods or not.
Regarding Applicant’s first point that Klein does not teach or suggest compositions comprising ≤1 M guanidinium hydrochloride, Klein specifically teaches that the compositions can comprise guanidium hydrochloride at 0.2 M, 0.5 M, 0.8 M or 1.0 M (“For example, the at least one chaotropic agent, preferably guanidinium hydrochloride, may be present in a concentration of 0.2 M, 0.5 M, 0.8 M, 1.0 M, 1.5 M, 2.0 M, 2.5 M, 3.0 M, 3.5 M, 4.0 M, 4.5 M, 5.0 M, 5.5 M, 6.0 M, 6.5 M, 7.0 M, 7.5 M, or 8.0 M, preferably in a concentration of more than 3.0 M, preferably in a concentration of more than 4.0 M, even more preferably between 5.0 M and 6.0 M, and most preferably in a concentration of 5.5 M.”, p. 34, ll. 14-19, emphasis added).  Klein specifically recites compositions comprising guanidinium hydrochloride at concentrations ≤1 M at other points in the disclosure as well.  Klein teaches “For example, the at least one chaotropic agent, preferably guanidinium hydrochloride, may be present in the lysis reaction mixture in a concentration of 0.5, 0.75, 1.0, 1.25, 1.5, 1.75, 2.0, 2.25, 2.5, 2.75, 3.0, preferred concentration of guanidinium hydrochloride in the lysis reaction mixture is in the range of 1.0 to 3.0 M, preferably 2.0 ± 0.75 M, while the preferred concentration for guanidinium thiocyanate is in the range of 0.1 to 1.0 M, preferably 0.5 ± 0.4 M, for example, 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0. 7, 0.8, or 0.9 M.” (p. 14, ll. 25-28, emphasis added) and “For example, the at least one chaotropic agent, preferably guanidinium hydrochloride, may be present in the pre-mixed lysis composition in a concentration of about 1.0, 1.5, 2.0, 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0, 6.5, 7.0, 7.5, or 8.0 M, most preferably in a concentration of about 4.0 ± 1.5 M.” (p. 17, ll. 6-10, emphasis added)
Applicant argues (pp. 8-12, “A. Boos does not teach the claimed composition”) that “Just because Boos discloses that guanidinium hydrochloride is a preferred chaotropic agent does not mean that Boos intended to convey that its lysis buffers could contain guanidinium hydrochloride at each and every concentration within the range of 0.2 M to 8.0 M.”  Applicant argues further that “From this, a skilled person have understood that Boos' disclosure on page 34 does not mean that guanidinium hydrochloride could be used across the entire range of 0.2 M to 8.0 M.”  Instead, Applicant argues, a person of ordinary skill in the art would “recognize the optimal concentration of chaotropic agent indicates that Boos only teaches the use of known concentrations of chaotropic agents that a skilled person would have recognized from known lysis buffers.”  Applicant then discusses other prior art lysis buffers with high concentrations of guanidine hydrochloride or guanidinium hydrochloride and argue that “As such, a skilled person reading Boos would have recognized the optimal concentration of guanidinium hydrochloride in a lysis buffer to be high molar concentrations ”
Applicant is reminded that preferred embodiments do not “teach away” from disclosed, less preferred embodiments.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” (MPEP 2123 (II))  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (Id.).  As MPEP 2123 (I) points out “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”
None of Applicant’s arguments change the fact that Klein discloses compositions comprising 0.2 M, 0.5 M, 0.8 M or 1.0 M guanidinium hydrochloride.  Applicant’s argument that Boos (i.e. Klein) does not teach or suggest compositions comprising ≤1 M guanidinium hydrochloride are thoroughly unpersuasive because Klein specifically recites compositions comprising 0.2 M, 0.5 M, 0.8 M or 1.0 M guanidinium hydrochloride at p. 34, ll. 14-19; p. 14, ll. 19-23; p. 14, ll. 25-28 and p. 17, ll. 6-10 as detailed above. 
Regarding Applicant’s second argument that Klein does not teach disrupting a sample of solid tissue, A) the claims are drawn to a composition not a method of use of the composition, B) the intended use recitation in the preamble of the instant composition claims is not a limitation to the composition because compositions are defined by their constitution, not by an intended use or application, C) there is no requirement for the intended use to be taught by the prior art which teaches the compositions because merely recognizing additional advantages or latent properties 
Nevertheless, Klein does teach disruption of solid tissue material with the disrupting compositions because Klein teaches that the bodily sample is preferably a bodily tissue (p. 20, l. 18) and comprises cells or tumor cells (p. 20, ll. 22-24), teaches that the bodily sample can be a lung biopsy (clearly a solid tissue material) (p. 21, l. 2), and specifically states that the bodily samples can be solid or chunky (p. 21, ll. 9-10) and comprise tissue (p. 21, l. 12).  Hence, despite allegations by Applicants to the contrary, Klein clearly teaches using the disrupting compositions to solubilize solid tissue material.  Applicant has previously admitted that Klein teaches that the bodily samples can be cells, bodily tissue or lung biopsies (p. 9, ¶3 – p. 10, ¶1, Remarks, 6/18/2020) but inexplicably argued that lung biopsies, etc. are not solid enough to meet the claim limitations.  This is completely contrary to the original disclosure in which lung biopsies are the solid tissue material disrupted in the Examples (p. 26; p. 29, Table 1; p. 31, Table 2; p. 33, Table 3; p. 46, Table 8; p. 54, Table 11; p. 56, Table 12; p. 58, Table 
The above argument drawn to the fact that both Klein and the instant disclosure disrupt lung tissue with the claimed compositions is addressed by Applicant in the current Remarks by stating that “The Examiner's comments ignore the clear difference between the samples discussed in Boos and those discussed in the present application.”  (p. 12, ¶2).  However, Applicant does not compare and contrast the “clear difference” between Klein’s lung biopsies and the instant disclosure’s lung samples disrupted in the Examples at p. 26; p. 29, Table 1; p. 31, Table 2; p. 33, Table 3; p. 46, Table 8; p. 54, Table 11; p. 56, Table 12; p. 58 and Table 13.  Instead, Applicant argues that Boos (Klein) only discloses lysis of fluid or viscous samples, arguing that Klein describes the samples in terms of volume rather than weight and arguing that the buffer used in the Examples in Klein is not taught by the manufacturer to be used for tissue (pp. 12-14).
The argument that Klein only discloses lysis of fluid or viscous samples completely ignores Klein’s disclosure drawn to the lysis of bodily samples (Abst.) wherein the bodily samples are preferably a bodily tissue (p. 20, l. 18), can comprise cells or tumor cells (p. 20, ll. 22-24), can be a lung biopsy (clearly a solid tissue material) (p. 21, l. 2), and specifically states that the bodily samples can be solid or chunky (p. 21, ll. 9-10) and comprise tissue (p. 21, l. 12).  Hence, despite allegations by 
Klein teaches the claimed compositions.  There is no requirement for Klein to teach the intended use of the composition; hence, the discussion of whether Klein teaches using the compositions in methods for solubilizing solid tissue samples is moot.
Regarding Applicant’s third argument (pp. 15-16), that Boos (Klein) pursued method claims drawn to highly viscous samples in patent application prosecution in the United States where Klein’s intended use for the compositions was drawn to lysis of highly viscous samples rather than solid samples.  This is unpersuasive because Klein’s disclosure is drawn to the lysis of bodily samples wherein the bodily samples are preferably a bodily tissue, can comprise cells or tumor cells, can be a lung biopsy (clearly a solid tissue material), can be solid or chunky and can comprise tissue as discussed above.  However, even if Applicant’s argument is accepted at face value, the argument is moot because Klein teaches the claimed compositions.  There is no requirement for Klein to teach the intended use of the composition; hence, the discussion of whether Klein teaches using the compositions in methods for solubilizing solid tissue samples is moot.
Hence, Applicants’ arguments are unpersuasive and the rejection set forth above is maintained with modification to address claim amendments and for clarity.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-9 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Baer et al., US 2011/0281259 (cite US3, IDS, 2/13/2020).
The discussion of Klein in regard to claims 1-5, 7, 18-19 and 21 set forth in the rejection above is incorporated herein.
Klein teaches compositions for disrupting solid tissue material comprising particles wherein the particles are recited as being 200 µm to 2 mm in size (p. 13, ¶2) but Klein does not specifically recite particles greater in size than 2 mm or greater in size than 3 mm.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use particles greater than 2 or 3 mm in size in the lysis compositions of Klein as taught by Baer.
Baer teaches methods and compositions for the decomposition of biological samples (Abst.) wherein the biological samples are human or animal tissues [0024], i.e. compositions for disrupting solid tissue material wherein the tissue is human or animal derived solid tissue, wherein particles (steel beads) with a size of 5 mm are used in the composition to disrupt the tissue ([0027], [0049], [0053]), which Baer teaches causes greater turbulences which causes the tissue being ground to a higher degree [0049]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use particles with a size greater than 2 mm and greater than 3 mm in the lysis compositions of Klein because Baer teaches that they cause the tissue to be ground to a higher degree; therefore, claims 8 and 9 are prima facie obvious.
prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-5, 7-9 and 18-21 under 35 U.S.C. § 103 over Klein in view of Baer, Applicants argue (pp. 16-17) that the claims are patentable because Klein does not teach disrupting a sample of solid tissue with a composition comprising ≤1 M guanidinium hydrochloride and Baer does not overcome the deficiencies of Klein.  The alleged deficiencies of Klein are discussed at length at pp. 9-17 supra and will not be replicated here.  Klein clearly anticipates or makes obvious instant claims 1-5, 7, 18-19 and 21 as set forth in the rejection on pp. 6-10 supra.  
Applicant argues that the buffers in Baer are not the claimed compositions (p. 17).  Nowhere does the previous Office action assert that Baer teaches the claimed compositions.  Baer is relied on solely for teaching the benefit of larger disrupting beads in the composition and for inclusion of RNase in the composition; hence, the argument is moot.
Applicants’ argument regarding the rejection over Klein in view of Baer is unpersuasive and the rejection is maintained with modification to address claim amendments and for clarity.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651